DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims 
Applicant’s supplemental amendment of claims 1, 7 and 17 in “Claims - 07/08/2021”, was entered by Examiner over the claim sets in “Claims - 07/07/2021” where amendment of claims 1, 7, 10, and 17, and cancellation of claims 5-6, 9 and 15-16  had done. 
Prior to this office action, claims 1-4, 7-8, 10-14 and 17-18 were pending for prosecution, wherein claims 7-8 and10 were withdrawn from further consideration, claims 1-4, 11-14 and 17-18 were presented for examination.
Claim Rejections under 35 USC § 112(b) for claim 17, in Non-Final Rejection -  04/07/2021,  have been withdrawn with the amendments and clarification in “Remarks -  07/08/2021- Applicant Arguments/Remarks Made in an Amendment”.
Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was based in a telephone interview with Mr. Michael Byrne, Registration No. 54015, on 07/28/2021, for the following Examiner Amendment
The whole claim 10, after this amendment, will read as follows:
10. (Examiner Amended) The method for manufacturing quantum dots according to claim [[9]] –7--, wherein forming the at least two shells on the ZnSeTe core comprises continuously injecting the shell forming materials into the solution in which the reaction of the Zn precursor, the Se precursor and the Te precursor occurred to form a continuous shell.
Rejoinder of Non-Elected Withdrawn Claims: Claim 1 is allowable. The restriction requirement between device and process, as set forth in the Office action mailed on “Requirement for Restriction/Election - 02/10/2021” , has been reconsidered in view of the allowability of claims to the elected invention of group I pursuant to MPEP § 821.04(b). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of “Requirement for Restriction/Election - 02/10/2021” is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
In view of the above, this office action considers claims 1-4, 7-8, 10-14 and 17-18 pending for prosecution.
Reasons for Allowances
Claims {1-4, 11-14, 17-18} and {7-8, 10} are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
           The Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ ““Remarks -  07/08/2021- Applicant Arguments/Remarks Made in an Amendment” and the " Examiner initiated  Interview Summary Record PTO-413 or 413B Interview Summary - 07/28/2021” along with the amended claims 1, 7, 10 and 17 in “Claims - 07/08/2021” and in “Claims - 07/07/2021, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896